OPINION — AG — 74 O.S. 1977 Supp., 500.51 [74-500.51] ET SEQ. DOES APPLY TO THE DEPARTMENT OF WILDLIFE CONSERVATION, AND ITS TERMS MANDATE THE TOTAL COMPENSATION A RELOCATED EMPLOYEE MAY RECEIVE AS EXPENSES FOR MOVING. SINCE A RELOCATION ALLOWANCE OF ANY AMOUNT IS NOT PROVIDED FOR, AND THE ACT IS EXCLUSIVE, ANY PAYMENT IN ADDITION TO THAT PROVIDED FOR BY THE ACT WOULD BE UNAUTHORIZED.  IT IS FURTHER THE OPINION OF THE AG THAT TO THE EXTENT THAT THIS OPINION OVERRULES STATEMENTS MADE WITH REGARD TO 74 O.S. 1977 Supp., 828.2 [74-828.2] AS RECITED IN AG OPINION NO. 77-254, THAT SUCH STATEMENTS ARE HEREBY AND HEREIN SUPERCEDED AND 74 O.S. 1977 Supp., 828.2 [74-828.2] IS NOT APPLICABLE TO THE WILDLIFE CONSERVATION DEPARTMENT. FURTHERMORE, THE WILDLIFE CONSERVATION COMMISSION IS PROHIBITED BY VIRTUE OF 29 O.S. 1976 Supp., 3-305 [29-3-305] FROM EXPENDING, FOR OPERATIONS, FEES COLLECTED FROM THE SALE OF LIFETIME LICENSES, BUT MAY EXPEND THE INTEREST DERIVED FROM THE INVESTMENT OF SUCH FEES FOR OPERATIONS AS RECITED IN OPINION NO. 77-254 CITE: 74 O.S. 1977 Supp., 500.55 [74-500.55], ARTICLE XXVI, SECTION 1, ARTICLE XXVI, SECTION 2, ARTICLE XXVI, SECTION 3, ARTICLE XXVI, SECTION 4, ARTICLE V, SECTION 36, 29 O.S. 1977 Supp., 3-101 [29-3-101], 29 O.S. 1977 Supp., 3-105 [29-3-105](2), OPINION NO. 71-239, 29 O.S. 1971 253 [29-253], 29 O.S. 1971 125 [29-125] OPINION NO. 76-277, 74 O.S. 1976 Supp., 3601 [74-3601], OPINION NO. 77-254 (AMALIJA J. HODGINS)